UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 Or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-136372 ZNOMICS, INC. (Exact name of registrant as specified in its charter) Nevada 52-2340974 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 301 Carlson Parkway, Suite 103 Minneapolis, MN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (952) 253-6032 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No [] The aggregate market value of the voting common stock held by non-affiliates of the Registrant (assuming officers, directors and 10% shareholders are affiliates), based on the last sale price for such stock on June 30, 2011: $322,000. The Registrant has no non-voting common stock. As of February 9, 2012, there were 52,519,896 shares of the Registrant's common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. ZNOMICS, INC. FORM 10-K Year Ended December 31, 2011 TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosures 5 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information 23 PART III Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 26 Item 14. Principal Accounting Fees and Services 27 PART IV Item 15. Exhibits, Financial Statement Schedules 27 PART I ITEM1. BUSINESS. Our Company We were originally incorporated on March 20, 2006 in Nevada, as Pacific Syndicated Resources, Inc. We were an exploration stage company that was set up to engage in the exploration of mineral properties. On November 5, 2007, we completed a reverse merger (the "Merger") with a private Delaware corporation, Znomics, Inc. ("Znomics Delaware"), originally incorporated in 2000 and operational in 2001. As a result of that transaction, we changed our name to Znomics, Inc. (“the Company”) and began to pursue drug discovery and medical research as our sole business. During 2009, the Company determined that given the current financing environment it was unable to attract sufficient capital to continue operations.As a result, on April 13, 2009, the Company’s board of directors determined that it was in the Company’s and its shareholders’ best interests to terminate its operations and pursue the sale of its assets and the sale of the Company’s corporate shell to an entity interested in merging with a public company.On May 1, 2009, after obtaining shareholder approval, the Company sold substantially all of the Company’s assets and announced that it intended to pursue the sale of the Company to an entity interested in merging with a public company. On February 10, 2010, the Company entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”) with nine individuals and entities (the “Purchasers”). Pursuant to the Stock Purchase Agreement, on February 10, 2010, the Company issued 40,811,886 shares of common stock (the “Shares”) for total consideration of $125,000 or $0.0031 per share, paid in cash upon issuance of the Shares. Certain of the Purchasers have been elected as directors and officers of the Company.The Stock Purchase Agreement and related transactions were approved by the Company’s Board of Directors and stockholders who owned a majority of the outstanding shares of Company common stock prior to the issuance of the Shares. The Company continues tofocus its efforts on seeking a business opportunity. The Company intends to attempt to locate and negotiate with a business entity for the merger of that target company into the Company. In certain instances, a target company may wish to become a subsidiary of the Company or may wish to contribute assets to the Company rather than merge. No assurances can be given that the Company will be successful in locating or negotiating with any target company. The Company will provide a method for a private company to become a public reporting company whose securities are qualified for trading in the United States secondary market. Description of Business We have had no material business operations since April 13, 2009. We are currently seeking and investigating potential assets, property or businesses to acquire, and intend to commence operations in the future through the acquisition of a "going concern." These types of transactions are customarily referred to as "reverse" reorganizations or mergers in which the acquired company's shareholders become controlling shareholders in the acquiring company and the acquiring company becomes the successor to the business operations of the acquired company. We are unable to predict the time as to when and if we may actually participate in any specific business endeavor. We are not currently engaged in any substantive business activity except the search for potential assets, property or businesses to acquire, and we have no current plans to engage in any other activity in the foreseeable future unless and until we complete any such acquisition. We do not intend to restrict our search for business opportunities to any particular business or industry, and the areas in which we will seek out business opportunities or acquisitions, reorganizations or mergers may include, but will not be limited to, the fields of high technology, adult for profit education, manufacturing, service, communications, transportation, and all medically related fields, among others. We recognize that the number of suitable potential business ventures that may be available to us may be extremely limited, and may be restricted as to acquisitions, reorganizations and mergers with businesses or entities that desire to avoid what such entities may deem to be the adverse factors related to an initial public offering ("IPO") as a method of going public. The most prevalent of these factors include substantial time requirements, legal and accounting costs, the inability to obtain necessary financing or an underwriter who is willing to publicly offer and sell shares, the lack of or the inability to obtain the required financial statements for such an undertaking, state limitations on the amount of dilution to public investors in comparison to the stockholders of any such entities, along with other conditions or requirements imposed by various federal and state securities laws, rules and regulations and federal and state agencies that implement such laws, rules and regulations. 1 The Securities and Exchange Commission (the "SEC") requires shell companies to file a Form 8-K upon completion of mergers or other change of control transactions, in order to disclose all information about an acquired company that would have been required to have been filed had any such company filed a Form 10 Registration Statement with the SEC, along with required audited, interim and proforma financial statements, within four business days of the closing of any such transaction; and Rule 144 of the Securities Act of 1933 limits the resale of most securities of shell companies, including those that the Company would issue in any acquisition, reorganization or merger, until one year after the filing of such information. In addition, National Securities exchanges may impose additional listing requirements on companies that have gone public by combining with a public shell. These factors may eliminate many of the perceived advantages of these types of going public transactions. Regulations governing shell companies also deny the use of “short form” registration statements, such as Form S-3 and Form S-8 and limit the use of these Forms to a reorganized shell company until the expiration of certain time periods after such entity is no longer considered to be a shell company. These prohibitions could further restrict opportunities for us to acquire companies that may already have registration rights agreements or stock option plans in place. If a potential target has numerous employees who would receive Company securities in a business combination, there may be no exemption from registration for the issuance of such securities, thereby necessitating the filing of a registration statement with the SEC to complete any such reorganization, and incurring the time and expense that are normally avoided by reverse reorganizations or mergers. Management intends to consider a number of factors prior to making any decision as to whether to participate in any specific business endeavor, none of which may be determinative or provide any assurance of success. These may include, but will not be limited to, as applicable: an analysis of the quality of the particular business or entity's management and personnel; the anticipated acceptability of any new products or marketing concepts that any such business or company may have; the merits of any such business' or company's technological changes; the present financial condition, projected growth potential and available technical, financial and managerial resources of any such business or company; working capital, history of operations and future prospects; the nature of present and expected competition; the quality and experience of any such business' or company's management services and the depth of management; the business' or the company's potential for further research, development or exploration; risk factors specifically related to the business' or company's operations; the potential for growth, expansion and profit of the business or company; the perceived public recognition or acceptance of the company's or the business' products, services, trademarks and name identification; and numerous other factors which are difficult, if not impossible, to properly or accurately quantify or analyze, let alone describe or identify, without referring to specific objective criteria of an identified business or company. Regardless, the results of operations of any specific entity may not necessarily be indicative of what may occur in the future, by reason of changing market strategies, plant or product expansion, changes in product emphasis, future management personnel and changes in innumerable other factors. Management will attempt to meet personally with management and key personnel of the entity providing any potential business opportunity afforded to us, visit and inspect material facilities, obtain independent analysis or verification of information provided and gathered, check references of management and key personnel and conduct other reasonably prudent measures calculated to ensure a reasonably thorough review of any particular business opportunity; however, due to time constraints of management, these activities may be limited. We are unable to predict the time as to when and if we may actually participate in any specific business endeavor. We anticipate that proposed business ventures will be made available to us through personal contacts of directors, executive officers and principal stockholders, professional advisors, broker dealers in securities, venture capital personnel and others who may present unsolicited proposals. In certain cases, we may agree to pay a finder's fee or to otherwise compensate the persons who submit a potential business endeavor in which we eventually participate. Such persons may include our directors, executive officers and beneficial owners of our securities or their affiliates. In this event, such fees may become a factor in negotiations regarding any potential venture and, accordingly, may present a conflict of interest for such individuals. Management does not presently intend to acquire or merge with any business enterprise in which any current officer or director has a prior ownership interest. 2 The Company has retained Cherry Tree & Associates, LLC (“Cherry Tree & Associates”) as its exclusive financial advisor for the purpose of identifying an acquisition or business combination with an operating business, pursuant to an Engagement Agreement dated February 10, 2010 (the “Engagement Agreement”). Cherry Tree & Associates is an investment banking firm located in Minneapolis, Minnesota that is affiliated with certain of the Purchasers. Specifically, Tony J. Christianson and Gordon F. Stofer, who each directly and indirectly beneficially own 35.2% of the Company’s fully diluted capital stock following the issuance of Shares under the February 10, 2010 Stock Purchase Agreement. Messrs. Christianson and Stofer, who are directors of the Company and serve as Chairman and Chief Executive Officer, respectively, together own 100% of the equity of Cherry Tree & Associates. David G. Latzke, who is the Chief Financial Officer of the Company, is an employee of Cherry Tree & Associates and certain affiliated entities. The Company will pay Cherry Tree & Associates a completion fee of 1% of the consideration it obtains in any transaction that is contemplated by the Engagement Agreement. The Engagement Agreement expires on the earlier of February 10, 2013 or termination by either party, provided that Cherry Tree & Associates remains entitled to a completion fee under certain circumstances if the Company consummates a contemplated transaction within twelve months after termination of the Engagement Agreement. Management may actively negotiate or otherwise consent to the purchase of all or any portion of their shares of common stock as a condition to, or in connection with, a proposed reorganization, merger or acquisition. It is not anticipated that any such opportunity will be afforded to other stockholders or that such other stockholders will be afforded the opportunity to approve or consent to any particular stock buy-out transaction. In the event that the purchase of common stock held by management is a factor in negotiations regarding any potential acquisition or merger by us, it may also present a conflict of interest for such individuals. We have no present arrangements or understandings respecting any of these types of opportunities. In connection with the Stock Purchase Agreement, the Company and the Purchasers entered into a Registration Rights Agreement dated February 10, 2010 (the “Registration Rights Agreement”). The Registration Rights Agreement gives the Purchasers certain demand and piggyback registration rights. Status of Products and Services None; not applicable. Competitive Business Conditions and Smaller Reporting Company's Competitive Position in the Industry and Methods of Competition Management believes that there are numerous shell companies engaged in endeavors similar to those engaged in by us; many of these companies have substantial current assets and cash reserves. Competitors also include thousands of other publicly-held companies whose business operations have proven unsuccessful, and whose only viable business opportunity is that of providing a publicly-held vehicle through which a private entity may have access to the public capital markets via a reverse reorganization or merger. There is no reasonable way to predict our competitive position or that of any other entity in these endeavors; however, we, having limited assets and no cash reserves, will be at a competitive disadvantage in competing with entities that have significant cash resources. Sources and Availability of Raw Materials and Names of Principal Suppliers None; not applicable. Dependence on One or a Few Major Customers None; not applicable. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration None; not applicable. Governmental Regulations and Approvals We currently have no business operations and produce no products nor provide any services and therefore, we are not presently subject to any governmental regulation or approval requirements. However, in the event that we complete a reorganization, merger or acquisition transaction with an entity that is engaged in business operations or provides products or services, we will become subject to all governmental regulations and approval requirements to which the reorganized, merged or acquired entity is subject or may become subject. 3 Research and Development None; not applicable. Smaller Reporting Company We are subject to the reporting requirements of Section 15 of the Exchange Act, and we are subject to the disclosure requirements of Regulation S-K of the SEC, as a "smaller reporting company." That designation relieves us of some of the informational requirements of Regulation S-K. Sarbanes/Oxley Act We are also subject to the Sarbanes-Oxley Act of 2002. The Sarbanes/Oxley Act created a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence. It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members' appointment, compensation and oversight of the work of public companies' auditors; management assessment of our internal controls; prohibits certain insider trading during pension fund blackout periods; requires companies and auditors to evaluate internal controls and procedures; and establishes a federal crime of securities fraud, among other provisions. Compliance with the requirements of the Sarbanes/Oxley Act requires significant legal and accounting expenditures.Our current market capitalization is less than $75 million; therefore we are not subject to having our independent accountants audit our conclusions about internal controls. Exchange Act Reporting Requirements We are required to file annual reports on Form 10-K and quarterly reports on Form 10-Q with the Securities Exchange Commission on a regular basis, and are required to timely disclose certain material events (e.g., changes in corporate control; acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on Form 8-K. Cost and Effects of Compliance with Environmental Laws Our current business operations are not subject to any material environmental laws, rules or regulations that would have an adverse material effect on our business operations or financial condition or result in a material compliance cost; however, we will become subject to all such governmental requirements to which the reorganized, merged or acquired entity is subject or may become subject. Employees As of December 31, 2011, we had no paid employees. ITEM1A. RISK FACTORS. As a smaller reporting company, we are not required to provide the information required by this item. ITEM1B. UNRESOLVED STAFF COMMENTS. As a smaller reporting company, we are not required to provide the information required by this item. ITEM2. PROPERTIES. On February 12, 2010, we terminated our office lease agreement in Portland, OR and presently have no assets or property.Our principal executive office address and telephone number are the business office address and telephone number of our Chairman and Chief Executive Officer, and are currently provided at no cost. ITEM3. LEGAL PROCEEDINGS. We are not party to any outstanding or pending legal proceedings and are not aware of any pending or threatened material litigation involving us. 4 ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information As of December 31, 2011, our authorized capital stock consisted of 90,000,000 shares of common stock, $0.001 par value per share and 10,000,000 shares, $0.001 par value per share preferred stock. There was no preferred stock outstanding as of December 31, 2011. There is currently no established public trading market for our stock.Our common stock has traded on the OTC Bulletin Board under the symbol of "ZNOM.OB." The following are the range of high and low bid information for the common stock by quarter as reported by the OTC Bulletin Board since January 1, 2010. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions.In addition, the quotations are not reflective of regular trading on an established public trading market. Year Ended December 31, 2010 High Low Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ Year Ended December 31, 2011 Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ Holders of Our Common Stock As of December 31, 2011, 52,519,896 shares of our common stock were issued and outstanding, and were held by 91 shareholders of record. Dividends We have not declared, or paid, any cash dividends since inception and do not anticipate declaring or paying a cash dividend for the foreseeable future. Nevada law prohibits our board from declaring or paying a dividend where, after giving effect to such a dividend, (i) we would not be able to pay our debts as they came due in the ordinary course of our business, or (ii) our total assets would be less than the sum of our total liabilities plus the amount that would be needed, if the corporation were to be dissolved at the time of distribution, to satisfy the rights of any creditors or preferred stockholders. Securities Authorized for Issuance Under Equity Compensation Plans For information about securities authorized for issuance under our equity compensation plans, see Item 12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” 5 Transactions Involving the Unregistered Issuance of our Equity Securities No sales of unregistered securities have occurred during the fourth quarter of 2011, the period covered by this report. Rule 144 The following is a summary of the current requirements of Rule 144: Affiliate or Person Selling on Behalf of an Affiliate Non-Affiliate (and has not been an Affiliate During the Prior Three Months) Restricted Securities of Reporting Issuers During six-month holding period - no resales under Rule 144 Permitted. After six-month holding period - may resell in accordance with all Rule 144 requirements including: - Current public information, - Volume limitations, - Manner of sale requirements for equity securities, and - Filing of Form 144. During six- month holding period - no resales under Rule 144 permitted. After six-month holding period but before one year - unlimited public resales under Rule 144 except that the current public information requirement still applies. After one-year holding period - unlimited public resales under Rule 144; need not comply with any other Rule 144 requirements. Restricted Securities of Non-Reporting Issuers During one-year holding period - no resales under Rule 144 permitted. After one-year holding period - may resell in accordance with all Rule 144 requirements including: - Current public information, - Volume limitations, - Manner of sale requirements for equity securities, and - Filing of Form 144. During one-year holding period - no resales under Rule 144 permitted. After one-year holding period - unlimited public resales under Rule 144; need not comply with any other Rule 144 requirements. Shell Companies The following is an excerpt from Rule 144(i) regarding resales of securities of shell companies: (i) Unavailability to securities of issuers with no or nominal operations and no or nominal non-cash assets. (1) This section is not available for the resale of securities initially issued by an issuer defined below: (i) An issuer, other than a business combination related shell company, as defined in ss. 230.405, or an asset-backed issuer, as defined in Item 1101(b) of Regulation AB (ss. 229.1101(b) of this chapter), that has: (A) No or nominal operations; and (B) Either : (1) No or nominal assets; (2) Assets consisting solely of cash and cash equivalents; or 6 (3) Assets consisting of any amount of cash and cash equivalents and nominal other assets; or (ii) An issuer that has been at any time previously an issuer described in paragraph (i)(1)(i). (2) Notwithstanding paragraph (i)(1), if the issuer of the securities previously had been an issuer described in paragraph (i)(1)(i) but has ceased to be an issuer described in paragraph (i)(1)(i); is subject to the reporting requirements of section 13 or 15(d) of the Exchange Act; has filed all reports and other materials required to be filed by section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12 months (or for such shorter period that the issue was required to file such reports and materials), other than Form 8-K reports (ss.249.308 of this chapter); and has filed current "Form 10 information" with the Commission reflecting its status as an entity that is no longer an issuer described in paragraph (i)(1)(i), then those securities may be sold subject to the requirements of this section after one year has elapsed from the date that the issuer filed "Form 10 information" with the Commission. (3) The term "Form 10 information" means the information that is required by Form 10 or Form 20-F (ss.249.220f of this chapter), as applicable to the issuer of the securities, to register under the Exchange Act each class of securities being sold under this rule. The issuer may provide the Form 10 information in any filing of the issuer with the Commission. The Form 10 information is deemed filed when the initial filing is made with the Commission." Securities of a shell company cannot be publicly sold under Rule 144 in the absence of compliance with this subparagraph, though the SEC has implied that these restrictions would not be enforced respecting securities issued by a shell company while it was not determined to be a shell company. Section 4(1) of the Securities Act Since we are a shell company as defined in subparagraph (i) of Rule 144, our shares of common stock cannot be publicly resold under Rule 144 until we comply with the requirements outlined above under the heading "Shell Companies." Until those requirements have been satisfied, any resales of our shares of common stock must be made in compliance with the provisions of the exemption from registration under the Securities Act provided in Section 4(1) thereof, applicable to persons other than "an issuer, underwriter or a dealer." That will require that such shares of common stock be sold in "routine trading transactions," which would include compliance with substantially all of the requirements of Rule 144, regardless of its availability; and such resales may be limited to our non-affiliates. It is the position of the SEC that the Section 4(1) exemption is not available for the resale of any securities of an issuer that is or was a shell company, by directors, executive officers, promoters or founders or their transferees. See NASD Regulation, Inc., CCH Federal Securities Law Reporter, 1990-2000 Decisions, Paragraph No. 77,681, the so-called "Worm-Wulff Letter." Repurchases We did not engage in any repurchases of our common stock during the period covered by this report. ITEM 6. SELECTED FINANCIAL DATA. As a smaller reporting company, we are not required to provide the information required by this item ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 7 Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words "believes," "project," "expects," "anticipates," "estimates," "intends," "strategy," "plan," "may," "will continue," "will likely result," and similar expressions. Our forward-looking statements in this report generally relate to: (i) our intent to locate and negotiate with an operating company that would merge into the Company; (ii) our expectations with respect to the broad array of industries in which we may seek a merger candidate; (iii) the factors management may consider in deciding whether to participate in any business endeavor; (iv) management’s intent to meet personally with management and key personnel of potential merger candidates, and to visit facilities, obtain analysis of the information gathered, and other methods that management may use to review potential merger candidates; (v) the anticipated means by which we may identify potential merger candidates and the expected costs associated therewith; (vi) our current intent not to compensate management; (vii) our intent not to declare dividends; (viii) our expectations with respect to results of operations in the 2012 fiscal year; and (ix) our beliefs with respect to cash requirements and the adequacy of cash. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Plan of Operation Management’s current intention for the Company is to:(i) consider industries in which we may have an interest; (ii) seek and investigate potential businesses within the industries we select; and (iii) commence such operations through the acquisition of a "going concern" engaged in any industry selected. During the next 12 months, our only foreseeable cash requirements will relate to maintaining our good standing and the payment of expenses associated with legal fees, accounting fees and reviewing or investigating any potential business venture. On February 10, 2010, the Company executed Discretionary Advance Secured Promissory Notes (the “Discretionary Notes”) in favor of each Purchaser who may make advances to the Company from time to time. The amounts due under the Discretionary Notes accrue interest at an annual rate of 5% and are due on the earlier to occur of a business combination between the Company and an operating business and three years from each loan advance, or upon the Company’s insolvency or a material breach of the Stock Purchase Agreement. The Discretionary Notes are secured by all of the Company’s assets.Advances totaling $50,000 were received under the Discretionary Notes on June 1, 2011. When and if an acquisition will be made is presently unknown and will depend upon various factors, including but not limited to funding and its availability and if and when any potential acquisition may become available to us at terms acceptable to us. The estimated costs associated with reviewing and verifying information about a potential business venture would be mainly for due diligence and the legal process. Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires us to make certain estimates, assumptions and judgments that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.We update these estimates, assumptions and judgments as appropriate, which in most cases is at least quarterly.We use our technical accounting knowledge, cumulative business experience, judgment and other factors in the selection and application of our accounting policies.While we believe the estimates, assumptions and judgments we use in preparing our financial statements are appropriate, they are subject to factors and uncertainties regarding their outcome and therefore, actual results may materially differ from these estimates.We believe the following are our primary critical accounting policies and estimates. 8 Fair Value of Financial Instruments The Company's financial instruments consist of cash, prepaid expenses, payables and accrued expenses. Fair value estimates are made at a specific point in time, based on relevant market information about the financial instrument. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. The Company considers the carrying values of its financial instruments in the financial statements to approximate fair value, due to their short-term nature. Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. We account for income taxes pursuant to Financial Accounting Standards Board guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. We believe our income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at December 31, 2011 and 2010.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company has three open years of tax returns subject to examination. Stock-Based Compensation The Company recognizes the cost of stock-based compensation plans and awards in operations on a straight-line basis over the vesting period of the awards.The Company measures and recognizes compensation expense for all stock-based payment awards made to employees and directors. The compensation expense for the Company's stock-based payments is based on estimated fair values at the time of the grant. The Company estimates the fair value of stock-based payment awards on the date of grant using an option pricing model. This option pricing model involves a number of assumptions, including the expected lives of stock options, the volatility of the public market price for the Company's common stock and interest rates. The Company is using the Black-Scholes option pricing model. Stock-based compensation expense recognized during the period is based on the value of the portion of stock-based payment awards that are ultimately expected to vest. Results of Operations Operating Expenses Selling, General and Administrative Expenses. Selling, general and administrative expenses currently consist principally of stock-based compensation expense and professional fees for legal, consulting, and accounting services, primarily related to our public company status. 9 Financing Activities We have incurred substantial losses since our inception. As of December 31, 2011, our accumulated deficit was approximately $6.6 million. Financial results for 2011 reflect a consolidated net loss from operations of $60,000. We expect to continue to incur net losses as we incur expenses related to seeking a business opportunity and our ongoing costs of being a public reporting company.Because we have no revenues, we plan to use our current cash reserves, which came from the cash received on February 10, 2010 and advances from the Purchasers under the Discretionary Notes, as well as potential future advances from the Purchasers under the Discretionary Notes to fund our ongoing operating costs. Our ability to continue as a going concern is dependent on our success at finding an acquisition candidate in a timely manner.We believe our cash position at December 31, 2011 and advances expected from the Purchasers under the Discretionary Notes, will allow us to fund operations for at least the next 12 months, and through the date a target company merges into the Company. However, the current financing environment in the United States is challenging and we can provide no assurances that we could raise capital either to continue our operations or to finance an acquisition. The sale of our securities or the expectation that we will sell additional securities may have an adverse effect on the trading price of our common stock. Further, notwithstanding the Discretionary Notes, we cannot be certain that additional financing will be available when and as needed. If financing is available, it may be on terms that adversely affect the interests of our existing stockholders. If adequate financing is not available, we may need to reduce or eliminate our efforts to find an acquisition opportunity. These factors could significantly limit our ability to continue as a going concern and cause us to investigate other strategic options, including bankruptcy. Fiscal Years Ended December 31, 2011 and 2010 Revenue The Company had no revenue in 2011 or 2010. Operating Expenses Operating expenses (selling, general and administrative expenses) decreased from $155,000 to $59,000 from 2010 to 2011.This decrease was the result of the Company’s decision to terminate its operations in April 2009 and the Company was still incurring costs to wind down its discounted operations in the first quarter of 2010. In 2011, the Company was primarily incurring legal, accounting and other costs to maintain its public company status. Selling, general and administrative expense decreased from $155,000 in 2010 to $59,000 in 2011, due to the Company’s decision to terminate its operations in April 2009. Income Taxes No income tax provision is recorded for 2011 or 2010, due to our net operating losses and a full valuation allowance preventing the recognition of deferred tax benefits. Liquidity and Capital Resources Cash Flows from Operating Activities The $51,000 of cash used by operations in 2011 represented a $91,000 decrease in cash used from the $142,000 of cash used in operations in 2010. In 2011, we recorded a net cash outflow of $60,000 from our loss from operations, net of a non-cash adjustment of $3,000 from stock based compensation. This adjustment was further offset by an increase in our operating liabilities of $6,000. In 2010, the Company was still incurring costs to wind down its discounted operations. Cash Flows from Investing Activities We received $4,000 of cash from selling our remaining assets during the first quarter of 2010. There were no such sales in 2011. We do not anticipate any capital expenditures in 2012, unless a merger takes place. 10 Cash Flows from Financing Activities We received $50,000 of advances under the Discretionary Advance Secured Promissory Notes during 2011.This compares to $125,000 of cash received from the sale of common stock during 2010. During the next 12 months, our only foreseeable cash requirements will relate to maintaining our good standing as a public company and/or the payment of expenses associated with legal fees, accounting fees and reviewing or investigating any potential business ventures which may be advanced by management. On February 10, 2010, the Company executed Discretionary Advance Secured Promissory Notes in favor of each Purchaser (the “Discretionary Notes”), who may make advances to the Company from time to time. The amounts due under the Discretionary Notes accrue interest at an annual rate of 5% and are due on the earlier to occur of a business combination between the Company and an operating business and three years from each loan advance, or upon the Company’s insolvency or a material breach of the Stock Purchase Agreement. The Discretionary Notes are secured by all of the Company’s assets. We believe the $50,000 of cash received on June 1, 2011 and any potential future loans will be sufficient to meet our limited needs during the next twelve months. However, the Purchasers are not obligated to make additional advances under the Discretionary Notes. If we require cash in addition to the amount currently on hand, there is no guarantee we will be able to obtain an adequate amount pursuant to the Discretionary Notes, and there is no guarantee we will be able to obtain alternative financing on favorable terms, if at all. Off Balance Sheet Arrangements As of December 31, 2011, we did not have any off balance sheet arrangements. ITEM 7A. QUANTITIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a smaller reporting company, we are not required to provide the information required by this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index to Financial Statements: 12 Report of Independent Registered Public Accounting Firm 13 Balance Sheets as of December 31, 2011 and 2010 14 Statements of Operations for the years Ended December 31, 2011 and 2010 and the period from September 13, 2001 (Inception) to December 31, 2011 15 Statement of Stockholders' Equity for the period from September 13, 2001 (Inception) to December 31, 2011 16 Statements of Cash Flows for the years ended December 31, 2011 and 2010 and the period from September 13, 2001 (Inception) to December 31, 2011 17 Notes to Financial Statements 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Znomics, Inc. Minneapolis, Minnesota We have audited the accompanying balance sheets of Znomics, Inc. (a development stage enterprise) as of December 31, 2011 and 2010, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2011 and 2010, and for the period from September 13, 2001 (inception) through December 31, 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Znomics, Inc.(a development stage enterprise) as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years ended December 31, 2011 and 2010, and for the period from September 13, 2001 (inception) through December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company had net losses for the years ended December 31, 2011 and 2010 and had an accumulated deficit at December 31, 2011.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moquist Thorvilson Kaufmann & Pieper LLC Edina, Minnesota February 29, 2012 12 ZNOMICS, INC. (A Development Stage Enterprise) Balance Sheets (in thousands except per share data) December 31 Assets Current assets: Cash $ 37 $ 38 Prepaid expenses 4 4 Total current assets 41 42 Total assets $ 41 $ 42 Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ 4 $ 2 Accrued liabilities 42 38 Total current liabilities 46 40 Secured promissory notes from certain stockholders 50 Total liabilities 96 40 Stockholders' equity (deficit): Common stock, $0.001 par value, 90,000,000 shares authorized, 52,519,896 shares issued and outstanding at December 31, 2011 and 2010 53 53 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) 2 Total liabilities and stockholders' equity (deficit) $ 41 $ 42 The accompanying notes are an integral part of these financial statements. 13 ZNOMICS, INC. (A Development Stage Enterprise) Statements of Operations (in thousands except per share data) For the Years Ended December 31, 2011 and 2010 and the Period from September 13, 2001 (Date of Inception) to December 31, 2011 Year Ended December 31, Year Ended December 31, September 13, (Inception) to December 31, Sales related to products and services $ $ $ Grant revenue – – Total sales and revenue Operating expenses: Cost of products and services – Grant expense – – Selling, general and administrative 59 Asset impairment 49 Research and development Total operating expenses 59 Loss from operations ) ) ) Other income (expense): Gain from sale of assets related to discontinued operations Investment income Interest expense (1 ) ) Other expense, net – ) Total other income (1 ) Loss before income taxes ) ) ) Income tax expense – – – Net loss $ ) $ ) $ ) Net loss per share - Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. 14 ZNOMICS, INC. (A Development Stage Enterprise) Statement of Stockholders' Equity (Deficit)(in thousands) For the Period from September 13, 2001 (Date of Inception) to December 31, 2011 Series A convertible preferred stock Series B convertible preferred stock Common stock Additional paid-in Deficit Accumulated during Development Shares Amount Shares Amount Shares Amount Capital stage Total Balance at September 13,2001 $ – $ – $ – $ – $ – $ – Issuance of common stock to founders- September 13, 2001 15 15 Issuance of Series Aconvertible preferred stock- 2002 7 Issuance of Series B convertible preferred stock- 2005 1 Contribution of laboratory equipment 23 23 Cancellation of preferred and commonstock on merger – 2007 ) (7 ) ) (1 ) Issuance of common stock onmerger - 2007 11 Issuance of stock warrants – 2007 Stock option compensation – 2007 Issuance of common stock – 2008 – Stock option compensation – 2008 Issuance of common stock – 2009 1 28 29 Stock option and warrant compensation – 2009 Contribution by certain shareholders tosettle specific expenses – 2009 37 37 Net loss from September 13, 2001 to December 31, 2009 ) ) Balance at December 31, 2009 – 12 ) 29 Issuance of common stock 41 84 Issuance of common stock for services 8 Issuance of common stock to cancel warrants 5 Stock option compensation 3 3 Net loss for the year ended December 31, 2010 ) ) Balance at December 31, 2010 - 53 ) 2 Stock option compensation 3 3 Net loss for the year ended December 31, 2011 ) ) Balance at December 31, 2011 $ $ $ 53 $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 15 ZNOMICS, INC . (A Development Stage Enterprise) Statements of Cash Flows (in thousands) For the Years Ended December 31, 2011 and 2010 and the Period from September 13, 2001 (Date of Inception) to December 31, 2011 Year Ended December 31, Year Ended December 31, September 13, (Inception) to December 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash from operations: (Gain) loss on sale of property and equipment ) Asset impairment 49 Depreciation and amortization Stock-based compensation charges 3 3 Stock warrant expense Issuance of stock for licensing and services Non-cash contribution by certain shareholders to settle specific expenses 37 Changes in operating assets and liabilities: Prepaid and other expenses 54 67 Accounts payable 2 ) 4 Accrued liabilities 4 ) 42 Deferred revenue Net cash used by operating activities ) ) ) Cash flows from investing activities: Capital expenditures – ) Proceeds from sale of equipment and other assets 4 Net cash (used) provided by investing activities 4 ) Cash flows from financing activities: Proceeds from issuance of common stock, net Proceeds from issuance of preferred stock – – Proceeds from issuance of debt 50 Principal payments, capital leases and notes payable ) Net cash provided by financing activities 50 Net (decrease) increase in cash and cash equivalents (1 ) ) 37 Cash at beginning of period 38 51 – Cash at end of period $ 37 $ 38 $ 37 Supplemental disclosures: Cash paid for interest $ $ $ 58 Issuance of common stock for prepaid consulting fees $ – $ $ 70 Sale of ZeneMark library copy as offset to deferred revenue $ $ The accompanying notes are an integral part of these financial statements. 16 ZNOMICS, INC. (A Development Stage Company) Notes to Financial Statements NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Znomics Inc. ("the Company") was previously engaged in the business of drug discovery with a cutting-edge biotechnology platform that leveraged medicinal chemistry with the unique attributes of the zebrafish.In April 2009, the Company terminated its operations. The Company has now focused its efforts on seeking a business opportunity. The Company will attempt to locate and negotiate with a business entity for the merger of that target company into the Company. In certain instances, a target company may wish to become a subsidiary of the Company or may wish to contribute assets to the Company rather than merge. No assurances can be given that the Company will be successful in locating or negotiating with any target company. The Company will provide a method for a private company to become a reporting (“Public”) company whose securities are qualified for trading in the United States secondary market. Development Stage Company As the Company has not yet generated significant revenue, the Company is considered to be in the development stage as of December 31, 2011. As required for development stage companies, cumulative statements of operations and cash flows from September 13, 2001 (date of inception) through December 31, 2011 have been presented along with the statements of operations and cash flows for the years ended December 31, 2011 and 2010. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires us to make certain estimates, assumptions and judgments that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.We update these estimates, assumptions and judgments as appropriate, which in most cases is at least quarterly.We use our technical accounting knowledge, cumulative business experience, judgment and other factors in the selection and application of our accounting policies.While we believe the estimates, assumptions and judgments we use in preparing our financial statements are appropriate, they are subject to factors and uncertainties regarding their outcome and therefore, actual results may materially differ from these estimates. Cash and Cash Equivalents For purposes of balance sheet presentation and reporting of cash flows, the Company considers all unrestricted demand deposits and highly liquid debt instruments with a maturity of less than 90 days to be cash and cash equivalents. Fair Value of Financial Instruments The Company's financial instruments consist of cash, accounts payable and accrued expenses. Fair value estimates are made at a specific point in time, based on relevant market information about the financial instrument. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. The Company considers the carrying values of its financial instruments in the financial statements to approximate fair value due to their short-term nature. Revenue Recognition The Company has no current revenues. 17 Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. We account for income taxes pursuant to Financial Accounting Standards Board guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. We believe our income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at December 31, 2011 and 2010.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company has three open years of tax returns subject to examination. Stock-Based Compensation The Company recognizes the cost of stock-based compensation plans and awards in operations on a straight-line basis over the respective vesting period of the awards.The Company measures and recognizes compensation expense for all stock-based payment awards made to employees and directors. The compensation expense for the Company's stock-based payments is based on estimated fair values at the time of the grant. The Company estimates the fair value of stock-based payment awards on the date of grant using an option pricing model. This option pricing model involves a number of assumptions, including the expected lives of stock options, the volatility of the public market price for the Company's common stock and interest rates. The Company is using the Black-Scholes option pricing model. Stock-based compensation expense recognized during the period is based on the value of the portion of stock-based payment awards that are ultimately expected to vest. Net Income (Loss) Per Share Basic net income (loss) per share is calculated by dividing the net income (loss) for the period by the weighted-average number of common shares outstanding during the period. Diluted net income (loss) per share is calculated by dividing net income (loss) for the period by the weighted-average number of common shares outstanding during the period, increased by potentially dilutive common shares ("dilutive securities") that were outstanding during the period. Dilutive securities include options granted pursuant to the Company's stock option plan and stock warrants. For the years ended December 31, 2011 and 2010, options and warrants exercisable representing potential common stock equivalents were excluded from the calculation of the diluted net loss per share as their effect would have been anti-dilutive. Recent Accounting Pronouncements None that are applicable. NOTE 2. GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has limited financial resources and its operations during the development stage have been unprofitable. These factors raise substantial doubt about its ability to continue as a going concern. Management plans to rely on loans from certain of its officers, directors and shareholders to fund its ongoing obligations, however, there is no guarantee that the Company will be able to obtain an adequate amount of funding. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 3. DISCRETIONARY ADVANCE SECURED PROMISSORY NOTES On February 10, 2010, the Company executed Discretionary Advance Secured Promissory Notes (the “Discretionary Notes”) in favor of various stockholders of the Company, who may make advances to the Company from time to time. The amounts due under the Discretionary Notes accrue interest at an annual rate of 5% and are due on the earlier to occur of a business combination between the Company and an operating business and three years from each loan advance, or upon the Company’s insolvency or a material breach of the Stock Purchase Agreement. The Discretionary Notes are secured by all of the Company’s assets.Advances totaling $50,000 were received under the Discretionary Notes on June 1, 2011 and remain outstanding at December 31, 2011. 18 NOTE 4. PREPAIDS AND OTHER EXPENSES Prepaid expenses consist of the following, in thousands: December 31 Various insurance policies $ 4 $ 4 NOTE 5. ACCRUED LIABILITIES Accrued liabilities consist of the following, in thousands: December 31 Rent – disputed from 2007 27 27 Legal and accounting 14 11 Interest 1 $ 42 $ 38 NOTE 6. STOCKHOLDERS' EQUITY Authorized Shares Preferred stock, $0.001 par value; 10,000,000 shares authorized. Shares of Company preferred stock may be issued in one or more series from time to time by the Board of Directors of the Company. The Board of Directors is expressly authorized to fix by resolution or resolutions the designations and the powers, preferences and rights, and the qualifications, limitations and restrictions thereof, of the shares of each series of preferred stock. Subject to the determination of the Board of Directors, preferred stock would generally have preferences over common stock with respect to the payment of dividends and the distribution of assets in the event of the liquidation, dissolution or winding up of the Company. Common stock, $0.001 par value; 90,000,000 shares authorized. The holders of Company common stock are entitled to receive such dividends or distributions as are lawfully declared on the common stock, to have notice of any authorized meeting of stockholders, and to exercise one vote for each share of common stock on all matters which are properly submitted to a vote of the Company's stockholders. As a Nevada corporation, the Company is subject to statutory limitations on the declaration and payment of dividends. In the event of a liquidation, dissolution or winding up of the Company, holders of common stock have the right to a ratable portion of assets remaining after satisfaction in full of the prior rights of creditors, including holders of the Company's indebtedness, all liabilities and the aggregate liquidation preferences of any outstanding shares of preferred stock. The holders of common stock have no conversion, redemption, preemptive or cumulative voting rights. Issuances During 2011 There were no stock issuances during 2011. Issuances During 2010 On February 10, 2010, the Company issued 40,811,886 shares of common stock for total consideration of $125,000, paid in cash upon issuance of the shares. As consideration for services rendered, the Company issued 8,000 shares of its common stock to two former consultants.In addition, in exchange for cancelling certain warrants, the Company issued an aggregate of 4,950 shares of common stock to the two warrant holders.The total fair value of these issuances was $37. NOTE 7. STOCK OPTIONS AND WARRANTS Stock Options The Company adopted a Stock Incentive Plan in 2002 to promote the Company's long-term growth and profitability by awarding incentives to employees, officers, directors and consultants. The plan permits the granting of stock options, stock appreciation rights, restricted or unrestricted stock awards or other stock-based awards. The Board of Directors has authorized up to 2,193,258 shares to be issued under the stock option plan. To date, grants have consisted primarily of incentive stock options (ISOs) and non-employees have received non-qualified options. The options expire on the last business day prior to the tenth anniversary of the grant award date, currently 2015 to 2018, unless fully exercised or terminated earlier. The options primarily vest and become exercisable either; 25% on the award date and 25% ratably thereafter, or, vest ratably commencing one year from the award date. The options vest over periods ranging from immediately to five years. 19 Stock Warrants The Company has warrants outstanding which are exercisable into common stock. On February 10, 2010, the Company cancelled warrants to purchase an aggregate of 237,495 shares of Company common stock at $1.50 per share, which warrants were issued in connection with the Company’s November 5, 2007 reverse merger and held by two warrant holders. In exchange for canceling the warrants, the Company issued an aggregate of 4,950 shares of Common Stock to the two warrant holders. Also on February 10, 2010, four of the Company’s current and former officers agreed to amend their warrants to purchase an aggregate of 1,441,780 shares of Company common stock at $0.03 per share, which warrants were issued in May 2009 (the “2009 Warrants”). In exchange for aggregate cash consideration of $1,100, the warrant holders agreed to relinquish their right, upon any subsequent sale of equity by the Company at a price per share lower than the exercise price, to receive a reduction in the exercise price for the warrant and additional warrant shares. The Company also executed identical warrant agreement amendments for warrants to purchase an aggregate of 244,730 shares of common stock issued to two former employees in May 2009. Stock warrant expense was $0 in 2011 and 2010. The following schedules present stock options and warrants awarded and unexercised for the years ended December 31, 2011 and 2010: Number of Exercise Price Aggregate Intrinsic Options Warrants per Share Value Outstanding at December 31, 2009 $ .03 – 2.80 Forfeited ) ) 1.50 – 2.55 Outstanding at December 31, 2010 $ .03 – 2.80 Outstanding at December 31, 2011 $ 0.03 – 2.80 $ Exercisable at end of year $ 0.03 – 2.80 The following table summarizes information about stock options outstanding and exercisable as of December 31, 2011: Options Outstanding Options Exercisable Range of Exercise Prices Number Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Number Weighted Average Remaining Contractual Life (Years) Weighted Average Exercisable Price $1.00 - $2.80 The table below summarizes the stock-based compensation expense, in thousands: Year Ended December 31, Year Ended December 31, Selling, general and administrative $ 3 $ 3 Total stock-based compensation expense included in loss from operations $ 3 $ 3 No stock options or warrants have been exercised to date. There remains approximately $3,000 of total unrecognized stock option compensation expense, which is expected to be recognized during 2012. 20 NOTE 8. INCOME TAXES The provision for income taxes differs from the amount of income tax determined by applying the applicable U.S. statutory federal rate to pretax income as a result of the following differences, in thousands: December 31 Tax benefit computed at the federal statutory rate of 34% $ ) $ ) State income taxes, net of federal benefit – ) Permanent differences and other 1 ) State rate adjustment 6 Net operating loss forteiture – Change in valuation allowance ) Income tax provision $ – $ – Deferred tax assets and liabilities are determined based on differences between financial reporting and tax basis of assets and liabilities, and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Significant components of the deferred tax assets are as follows, in thousands: December 31 Deferred tax assets: Accrued expenses and other $ 32 $ 36 Net operating loss carryforwards Valuation allowance ) ) Net deferred tax assets, net of valuation allowance $ $ A valuation allowance of $2,002,000 and $2,359,000 at December 31, 2011 and 2010, respectively, has been recorded to offset net deferred tax assets as the Company is unable to conclude that it is more likely than not that such deferred tax assets will be realized. At December 31, 2011, the Company has federal net operating loss carryforwards of approximately $5.8 million, which begin to expire in 2021. The Company has filed final tax returns for Oregon and Portland/Multnomah County and thereby forteited its net operating loss carryforwards for those jurisdictions. Utilization of net operating losses, credit carryforwards, and certain deductions may be subject to a substantial annual limitation due to ownership change limitations provided by the Internal Revenue Code of 1986, as amended, and similar state provisions. The tax benefits related to future utilization of federal and state net operating losses, tax credit carryforwards, and other deferred tax assets may be limited or lost entirely if cumulative changes in ownership exceeds 50% within any three-year period which most likely occurred with the Company’s stock issuance on February 10, 2010. Additional limitations on the use of these tax attributes could occur in the event of possible disputes arising in examinations from various taxing authorities. At December 31, 2011, the Company has no unrecognized tax benefits or associated interest and penalties.The Company does not expect any significant increases or decreases in its unrecognized tax benefits within the next twelve months of this reporting date. The Company is subject to U.S. Federal income taxes.The Company is no longer subject to U.S. Federal or Oregon income tax examinations for years before 2008.However, to the extent allowed by law, the tax authorities may have the right to examine prior periods where net operating losses or tax credits were generated and carried forward, and make adjustments up to the amount of the net operating loss or credit carryforward amount. The Company is not currently under Internal Revenue Service ("IRS") or Oregon tax examinations. 21 NOTE 9. EARNINGS (LOSS) PER SHARE The following table provides a reconciliation of the numerators and denominators used in calculating basic and diluted earnings per share for the years ended December 31, 2011 and 2010: Basic earnings (loss) per share calculation: Net income (loss) to common shareholders $ ) $ ) Weighted average of common shares outstanding Basic net earnings (loss) per share $ ) $ ) Diluted earnings (loss) per share calculation: Net income (loss) to common shareholders $ ) $ ) Weighted average of common shares outstanding Stock Options (1) - - Warrants (2) - - Diluted weighted average common shares Outstanding Diluted net income (loss) per share $ ) $ ) At December 31, 2011 and 2010, there were common stock equivalents attributable to outstanding stock options of 102,500 common shares. The stock options are anti-dilutive at December 31, 2011 and 2010 and therefore have been excluded from diluted earnings per share. At December 31, 2011 and 2010, there were common stock equivalents attributable to warrants of 1,686,510 common shares.The warrants are anti-dilutive for the years ended December 31, 2011 and 2010 and therefore have been excluded from diluted earnings per share. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. Not applicable. ITEM 9A. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness, as of December 31, 2011, of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, or the Exchange Act. The purpose of this evaluation was to determine whether as of the evaluation date our disclosure controls and procedures were effective to provide reasonable assurance that the information we are required to disclose in our filings with the Securities and Exchange Commission, or SEC, under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii) accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. In performing the assessment for the year ended December 31, 2011, our management concluded that our disclosure controls and procedures were not effective to accomplish the forgoing, due to the material weakness in internal control over financial reporting that was first identified in 2009.Specifically, a lack of segregation of duties in the financial reporting process. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act. We have designed our internal controls to provide reasonable, but not absolute, assurance that our financial statements are prepared in accordance with U.S. GAAP. We assess the effectiveness of our internal controls based on the criteria set forth in the Internal Control — Integrated Framework developed by the Committee of Sponsoring Organizations of the Treadway Commission. In performing the assessment for 2011, our management identified a continuation of a material weakness in internal control over financial reporting that was identified in 2009.Specifically, a lack of segregation of duties in the financial reporting process. Due to this material weakness, management has concluded that our internal control over financial reporting was not effective as of December 31, 2011.However, management believes, at this time the costs of remediation outweigh the benefits given the limited operations of the Company. Notwithstanding the material weaknesses that existed as of December 31, 2011, our Chief Executive Officer and Chief Financial Officer have concluded that the financial statements included in this Annual Report on Form 10-K present fairly, in all material respects, the financial position, results of operations and cash flows of the Company in conformity with accounting principles generally accepted in the United States of America ("GAAP"). 22 Changes in Internal Controls During the fiscal quarter ended December 31, 2011, there was no change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Inherent Limitation on the Effectiveness of Internal Controls The effectiveness of any system of internal control over financial reporting, including ours, is subject to inherent limitations, including the exercise of judgment in designing, implementing, operating, and evaluating the controls and procedures, and the inability to eliminate misconduct completely. Accordingly, any system of internal control over financial reporting, including ours, no matter how well designed and operated, can only provide reasonable, not absolute assurances. In addition, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. We intend to continue to monitor and upgrade our internal controls as necessary or appropriate for our business, but cannot assure you that such improvements will be sufficient to provide us with effective internal control over financial reporting. Attestation Report This annual report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. ITEM 9B. OTHER INFORMATION. All information required to be reported in a report on Form 8-K during the fourth quarter of the year covered by this report has been reported. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. The following information sets forth the names of our current directors and executive officers, their ages as of February 29, 2012 and their present positions. Name Age Position Held with the Company Tony J. Christianson 59 Chairman of the Board of Directors Gordon F. Stofer 64 Director, Chief Executive Officer David G. Latzke 52 Chief Financial Officer and Secretary John C. Bergstrom 51 Director Kerry D. Rea 53 Director Set forth below is a brief description of the background and business experience of our significant executive officers and directors. Tony J. Christianson, 59, became a director of Znomics, Inc. on February 10, 2010.Mr. Christianson co-founded the Cherry Tree family of companies, an affiliated group of investment banking, venture capital and asset management firms in Minneapolis (collectively, “Cherry Tree”), in 1981 and currently serves as the Chairman of Cherry Tree Companies, LLC. Affiliates of Cherry Tree Companies act as the general partner of Adam Smith Fund, LLC and Adam Smith Growth Partners, L.P.Mr. Christianson also serves as a director of each of The Dolan Company (NYSE:DM), an information services provider; Peoples Educational Holdings, Inc. (NASDAQ: PEDH), an educational materials publisher; AmeriPride Services, Inc., a provider of customized apparel for companies; Titan Machinery, Inc. (NASDAQ: TITN), a provider of new and used farmand construction equipment and Arctic Cat, Inc. (NASDAQ:ACAT), a manufacturer of snowmobiles and related equipment.Mr. Christianson also served as a director of Capella Education Company (NYSE: CPLA) from 1993 to 2006 and Fair Isaac Corporation (NYSE:FICO) from 1999 to 2009.Mr. Christianson is a graduate of Saint John’s University in Collegeville, Minnesota, B.S., and Harvard Business School, M.B.A. Mr. Christianson offers invaluable insight in mergers and acquisitions, business and capital strategy, investor relations, and corporate governance through his experience managing Cherry Tree Companies and his service on the boards of a number of public companies. Gordon F. Stofer, 64, became a director of Znomics, Inc. on February 10, 2010.Mr. Stofer co-founded Cherry Tree in 1981 and currently serves as the Chief Executive Officer of Cherry Tree Companies, LLC. Mr. Stofer has also served as a director of Insignia Systems, Inc. (NASDAQ: ISIG), an in-store display provider, since February 1990. Mr. Stofer has been a director of numerous public and private companies over the past 30 years. Mr. Stofer is a graduate of Cornell University, B.S., and Harvard Business School, M.B.A. Mr. Stofer offers invaluable insight in mergers and acquisitions, operational management, investor relations and corporate governance through his experience managing Cherry Tree Companies and his service on the boards of a number of public companies. 23 David G. Latzke, 52, has served as Chief Financial Officer and Secretary of Znomics, Inc. since February 10, 2010.Mr. Latzke has been a Managing Director of Cherry Tree Companies, LLC since January 2007.Prior to joining Cherry Tree, Mr. Latzke was the Senior Vice President, Chief Financial Officer and Secretary of SoftBrands, Inc., a publicly held software company, from August 2001 through June 2006.Mr. Latzke joined Fourth Shift Corporation, a publicly held software company in 1993 and was its chief financial officer until it was acquired by AremisSoft, the former parent of SoftBrands, in April 2001. Mr. Latzke served as a Divisional CFO from April 2001 until August 2001. Prior to his tenure at Fourth Shift, Mr. Latzke was an eleven-year veteran of Arthur Andersen, in its audit and business advisory group. Mr. Latzke is a graduate of the University of Northern Iowa, B.A. John C. Bergstrom, 51, became a director of Znomics, Inc. on February 10, 2010.Mr. Bergstrom has served as a partner with RiverPoint Investments, a St. Paul, Minnesota-based business and financial advisory firm, since June 1995. Mr. Bergstrom is also a director of The Dolan Company (NYSE: DM) an information services provider, and Peoples Educational Holdings, Inc. (NASDAQ: PEDH), an educational materials publisher.Mr.Bergstrom also served as a director of Make Music, Inc. ( NASDAQ:MMUS)(2004- 2006). Mr. Bergstrom also serves as a director for several private companies including Tecmark, Inc., a provider of business services focused on loyalty marketing programs; Instrumental, Inc., a provider of technology services to the government sector; Creative Publishing Solutions, Inc., a specialty marketing publisher; Cramer, LLC, an office furniture supplier; and JobDig, Inc., a provider of employment advertising services.Mr. Bergstrom is a graduate of Gustavus Adolphus College, B.A., and the University of Minnesota, M.B.A.Mr. Bergstrom has built his career advising companies and he is a skilled adviser to us in the areas of mergers and acquisitions, corporate governance, executive compensation and other organizational management matters. Kerry D. Rea, 53, became a director of Znomics, Inc. on February 10, 2010.Mr. Rea served as Chief Financial Officer of the Company from November 2007 until February 10, 2010. Since February 15, 2010, Mr. Rea has served as the Chief Financial Officer for Solar Nation.Mr. Rea was a consultant from 2006 to November 2007. From 2004 to 2006 he served as Vice-President and Controller of AccessLine Communications, and served in various consulting roles from 2003 to 2004. From 1997 to 2002 he was Vice President of Finance and Vice President and Controller for Electric Lightwave. Mr. Rea is a graduate of Oregon State University, B.S.B.A. and Portland State University, M. Tax.Mr. Rea has significant experience serving as an officer in several companies across several industries, including Chief Financial Officer of Znomics.This experience is valuable to the Company in the areas of mergers and acquisitions, operational management and historical perspective on Znomics. Each of Messrs. Christianson, Stofer, and Bergstrom were elected as directors by the Company’s former directors pursuant to a non-binding understanding among the Purchasers and the Company that the Purchasers would control a majority of the Board of Directors following the issuance of the Shares under the February 10, 2010 Stock Purchase Agreement. The appointment of the Company’s current executive officers was approved by the current Board of Directors upon the issuance of the Shares and was also the result of a non-binding understanding among the Purchasers and the Company that the Purchasers would serve as executive officers following the issuance of the Shares. Nominations for directors are made by the Board of Directors. There have been no material changes to the procedures by which security holders may recommend nominees to the registrant's board of directors, which procedures are set forth in our Bylaws. Code of Ethics The Board has a Code of Ethics and Business Conduct (“Code of Ethics”) that applies to all of our employees, directors, and officers, including our principal executive officers, principal financial officer, and controller. The Code of Ethics addresses such topics as protection and proper use of our assets, compliance with applicable laws and regulations, accuracy and preservation of records, accounting and financial reporting, and conflicts of interest.We have adopted a Code of Ethics, a copy of which is attached as an Exhibit 14.1 to this report. Audit Committee Following completion of the February 10, 2010 Stock Purchase Agreement, the Board of Directors determined that it would not designate an audit committee because the Company has no operations and limited need for decision making with respect to the responsibilities that would normally be delegated to an audit committee. Consequently, the Company does not have an “audit committee financial expert,” as defined by the SEC. Compliance with Section 16(a) of the Exchange Act Not applicable. ITEM 11. EXECUTIVE COMPENSATION. Summary Compensation Table For the 2011 fiscal year, our only “named executive officer” (as defined in Item 402 of Regulation S-K) was Gordon F. Stofer, Chief Executive Officer.We had no other named executive officers and did not pay any compensation to our named executive officer in 2011. Our named executive officers for the 2010 fiscal year were Gordon F. Stofer and Dwight Sangrey, who served as Chief Executive Officer until February 10, 2010. Neither Mr. Stofer or Mr Sangrey earned compensation for services rendered during 2010. 24 Outstanding Equity Awards at Fiscal Year-End Our named executive officer did not hold any equity awards at December 31, 2011. Compensation of Directors The Company’s directors were not compensated for their services in 2011.Kerry Rea held an aggregate of 243,350 warrants to purchase Company common stock as of December 31, 2011.No other director held stock or option awards as of December 31, 2011. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATEDSTOCKHOLDERS MATTERS. Stock Incentive Plan We adopted a stock incentive plan in 2002 (the "Plan") to promote our long-term growth and profitability by incentivizing employees, officers, directors and consultants. The Plan, which is our only equity compensation plan, permits the grant of stock options, stock appreciation rights, restricted or unrestricted stock awards or other stock-based awards. The board of directors has authorized up to 2,193,258 shares to be issued under the Plan. As of December 31, 2011, there were 102,500 options outstanding pursuant to the Plan. No awards were made under the Plan in 2011 or 2010.We do not intend to grant additional awards under the Plan, unless grants are made in connection with a future business combination with an operating company. The following table provides information concerning our equity compensation plans as of December 31, 2011. Plan category Number of securities to be issued Upon Exercise of outstanding Options, Warrants and rights (1) Weighted- Average Exercise price of outstanding options, Warrants and Rights Number of securities remaining available for future issuance Under equity compensation plans(1) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - - Total $ (1) All option numbers and exercise prices have been retroactively adjusted for all forward or reverse stock splits. The following table sets forth certain information regarding beneficial ownership of our common shares as of February 29, 2012, by (i) each person or entity who is known by us to own beneficially more than 5% of our common shares, (ii) each of our directors, (iii) our named executive officer, and (iv) all our directors and executive officers as a group. Unless otherwise indicated, the stockholders listed in the table have sole voting and investment powers with respect to the shares indicated. Beneficial Ownership of Directors, Executive Officers, Directors and Executive Officers as a group, and 5% Holders as of February 29, 2012: Name of Beneficial Owner Number of Shares Beneficially Owned Percent of Class Tony J. Christianson (1) 301 Carlson Parkway, Suite 103 Minneapolis, MN 55305 36.5% Gordon F. Stofer (2) 301 Carlson Parkway, Suite 103 Minneapolis, MN 55305 36.5% John C. Bergstrom 3.9% Kerry D. Rea (3) * David G. Latzke 3.9% All Executive Officers and Directors as a Group (5 persons) 77.4% * Less than 1% 25 (1) Includes 8,570,496 shares held by Adam Smith Growth Partners, LP, 2,040,594 shares held by Cherry Tree Companies, LLC and 4,285,248 shares held by The Paige Christianson Family Trust. Mr. Christianson may be deemed to share beneficial ownership of shares beneficially owned by Adam Smith Growth Partners, LP and Cherry Tree Companies, LLC by virtue of his status as a controlling owner of such entities, and may be deemed to have beneficial ownership of the shares owned by The Paige Christianson Family Trust, the trustee of which is Mr. Christianson’s wife. Mr. Christianson expressly disclaims beneficial ownership of any shares held by Adam Smith Growth Partners, LP, Cherry Tree Companies, LLC and The Paige Christianson Family Trust, except to the extent of his pecuniary interest in such entities. (2) Includes 4,285,248 shares held by the S-T Investment Trust and 2,040,594 shares held by Cherry Tree Companies, LLC. Mr. Stofer may be deemed to share beneficial ownership of shares beneficially owned by Cherry Tree Companies, LLC by virtue of his status as a controlling owner of such entity, and may be deemed to have beneficial ownership of the shares owned by the S-T Investment Trust by virtue of his status as a trustee. Mr. Stofer expressly disclaims beneficial ownership of any shares held by Cherry Tree Companies, LLC and the S-T Investment Trust, except to the extent of his pecuniary interest in such entities. (3) Includes warrants to purchase 243,350 shares of Common Stock. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTION, AND DIRECTOR INDEPENDENCE. Certain Relationships and Related Transactions On February 10, 2010, we entered into a Stock Purchase Agreement, pursuant to which we issued shares of Common Stock to our executive officers, three of our directors, and affiliates of certain of our executive officers and directors, in exchange for $125,000 paid in cash upon issuance of the Shares. In connection with the Stock Purchase Agreement, we entered into a Registration Rights Agreement that gives Messrs. Christianson, Stofer, Bergstrom, and Latzke certain demand and piggyback registration rights. On February 10, 2010, the Company executed Discretionary Advance Secured Promissory Notes in favor of each Purchaser (the “Discretionary Notes”), who may make advances to the Company from time to time. The amounts due under the Discretionary Notes accrue interest at an annual rate of 5% and are due on the earlier to occur of a business combination between the Company and an operating business and three years from each loan advance, or upon the Company’s insolvency or a material breach of the Stock Purchase Agreement. The Discretionary Notes are secured by all of the Company’s assets. The Company has retained Cherry Tree & Associates, LLC (“Cherry Tree & Associates”) as its exclusive financial advisor for the purpose of identifying an acquisition or business combination with an operating business, pursuant to an Engagement Agreement dated February 10, 2010 (the “Engagement Agreement”). Cherry Tree & Associates is an investment banking firm located in Minneapolis, Minnesota that is affiliated with certain of the Purchasers. Specifically, Tony J. Christianson and Gordon F. Stofer, who each directly and indirectly beneficially own 35.2% of the Company’s fully diluted capital stock following the issuance of Shares and who have been elected as directors and as Chairman and Chief Executive Officer, respectively, together own 100% of the equity of Cherry Tree & Associates. David G. Latzke, who beneficially owns 3.9% of the Company’s fully diluted capital stock following the issuance of Shares and has been appointed as Chief Financial Officer of the Company, is an employee of Cherry Tree & Associates and certain affiliated entities. The Company will pay Cherry Tree & Associates a completion fee of 1% of the consideration it obtains in any transaction that is contemplated by the Engagement Agreement. The Engagement Agreement expires on the earlier of February 10, 2013 or termination by either party, provided that Cherry Tree & Associates remains entitled to a completion fee under certain circumstances if the Company consummates a contemplated transaction within twelve months after termination of the Engagement Agreement. The Stock Purchase Agreement and related transactions were approved by the Company’s Board of Directors and stockholders who owned a majority of the outstanding shares of Company Common Stock prior to the issuance of the Shares. Director Independence The Board evaluates director independence using the definition set forth in Nasdaq Rule 5605. The Board has determined that John Bergstrom is “independent” as defined by Nasdaq listing standards. In determining Mr. Bergstrom’s independence, the Board considered that Mr. Bergstrom owns approximately 3.9% of the Company’s outstanding common stock. 26 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. Audit Fees Below is the table of Audit Fees billed by our auditors in connection with the audit of the Company’s annual financial statements for the years ended: Audit Fees $ $ Audit-Related Fees Tax Fees All Other Fees $ $ Moquist Thorvilson Kaufmann & Pieper LLC, our current independent registered public accountant, billed for first, second and third quarter and annual attest work for the years ended December 31, 2011 and 2010, $14,000 and $15,000 respectively. Pre-approval Following completion of the transactions contemplated by the February 10, 2010 Stock Purchase Agreement, the entire Board of Directors, acting as the Audit Committee, is responsible for pre-approving all audit and permitted non-audit services to be performed for the Company by its Independent Registered Public Accounting Firm or any other auditing or accounting firm.The Board of Directors did pre-approve all audit services in 2011. PART IV ITEM 15. EXHIBITS, FINANICAL STATEMENTS AND SCHEDULES. (a)Documents filed as part of this report. (1)Financial Statements. The following financial statements are included in Part II, Item 8 of this AnnualReport on Form 10-K: Report of Moquist Throvilson Kaufmann Kennedy & Pieper LLC on Financial Statements as of and for the years ended December 31, 2011 and 2010 Balance Sheets as of December 31, 2011 and 2010 Statements of Operations for the years ended December 31, 2011 and 2010 Statements of Shareholders’ Equity (Deficit) for the years ended December 31, 2011 and 2010 Statements of Cash Flows for the years ended December 31, 2011 and 2010 Notes to Financial Statements 27 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ZNOMICS, INC. By:/s/ David G. Latzke Name: David G. Latzke Title : Chief Financial Officer Date: February 29, 2012 POWER OF ATTORNEY Each person whose signature appears below hereby constitutes and appoints Gordon F. Stofer and David G. Latzke, and each of them severally, his true and lawful attorneys-in-fact and agents, with full power to act without the other and with full power of substitution and resubstitution, to execute in his name and on his behalf, individually and in each capacity stated below, any and all amendments and supplements to this Report, and any and all other instruments necessary or incidental in connection herewith, and to file the same with the Commission. Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Signature Title Date /s/ Tony J. Christianson Chairman of the Board of Directors February 29, 2012 Tony J. Christianson /s/ Gordon F. Stofer President and Chief Executive Officer (Principal Executive Officer) February 29, 2012 Gordon F. Stofer /s/ David G. Latzke Chief Financial Officer (Principal Financial and Accounting Officer) February 29, 2012 David G. Latzke /s/ John C. Bergstrom Director February 29, 2012 John C. Bergstrom /s/ Kerry D. Rea Director February 29, 2012 Kerry D. Rea 28 Incorporation by Reference Herein Exhibit Number Description Form Filing Date Stock Purchase Agreement by and among Znomics, Inc. and Purchasers Identified therein, dated as of February 10, 2010 Exhibit 2.1 to Current Report on Form 8-K (File No. 333-136372) February 11, 2010 Agreement and Plan of Merger between Pacific Syndicated Resources, Inc. and Znomics Acquisition, Inc., dated November 5, 2007 Exhibit 2.1 to Current Report on Form 8-K, as amended (File No. 333-107300) November 8, 2007 Bylaws of Pacific Syndicated Resources, Inc. Exhibit 3.3 to Registration Statement on Form S-2, as amended (File No. 333-136372) August 7, 2006 4.1* Form of Common Stock Purchase Warrant Exhibit 99.1 to Current Report on Form 8-K (File No. 333-107300) June 1, 2009 4.2* Amended Form of 2009 Warrant Exhibit 4.1 to Current Report on Form 8-K (File No. 333-136372) February 11, 2010 10.1* 2002 Stock Incentive Plan Exhibit 10.1 to Current Report on Form 8-K (File No. 333-136372) November 8, 2007 10.5* Form of Stock Option Agreement Exhibit 99.1 to Current Report on Form 8-K (File No. 333-136372) September 23, 2008 Form of Officer/Director Acknowledgement, effective February 10, 2010 Exhibit 10.3 to Current Report on Form 8-K (File No. 333-136372) February 11, 2010 Registration Rights Agreement among Znomics, Inc. and the Investors named therein, dated February 10, 2010 Exhibit 10.4 to Current Report on Form 8-K (File No. 333-136372) February 11, 2010 Form of Discretionary Note governing discretionary advances from each Purchaser to Znomics, Inc., dated February 10, 2010 Exhibit 10.5 to Current Report on Form 8-K (File No. 333-136372) February 11, 2010 Engagement Agreement between Znomics, Inc. and Cherry Tree & Associates, LLC, dated February 10, 2010 Exhibit 10.6 to Current Report on Form 8-K (File No. 333-136372) February 11, 2010 Code of Ethics and Business Conduct Incorporated by reference to Exhibit 14.1 of the registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008. March 31, 2009 29 Certification of Chief Executive Officer pursuant to Securities Exchange Act Rule 13a-14(a)/15d-14(a), as adopted pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 Filed herewith Certification of Chief Financial Officer pursuant to Securities Exchange Act Rule 13a-14(a)/15d-14(a), as adopted pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 Filed herewith Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Filed herewith 101** The following materials from this report, formatted in Extensible Business Reporting Language (XBRL): (i) balance sheets, (ii) statements of operations, (iii) statements of stockholders’ equity (deficit), (iv)statements of cash flows, and (v) notes to financial statements Filed herewith * Denotes management compensatory plan or contract ** Pursuant to Rule 406T of Regulation S-T, the XBRL related information in Exhibit 101 shall be deemed “filed” for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be deemed part of a registration statement, prospectus or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filings. 30 Supplemental Information to be Furnished With Reports Filed Pursuant to Section 15(d) of the Act by Registrants Which Have Not Registered Securities Pursuant to Section 12 of the Act (a) Except to the extent that the materials enumerated in (1) and/or (2) below are specifically incorporated into this Form by reference (in which caseseeRule 12b-23(d)), every registrant which files an annual report on this Form pursuant to Section 15(d) of the Act shall furnish to the Commission for its information, at the time of filing its report on this Form, four copies of the following: Any annual report to security holders covering the registrant's last fiscal year; and Every proxy statement, form of proxy or other proxy soliciting material sent to more than ten of the registrant's security holders with respect to any annual or other meeting of security holders. (b) The foregoing material shall not be deemed to be "filed" with the Commission or otherwise subject to the liabilities of Section 18 of the Act, except to the extent that the registrant specifically incorporates it in its annual report on this Form by reference. (c) As of the date of this report, no annual report or proxy material has been sent to security holders. 31
